                     UNITED STATES DISTRICT COURT
                                             FOR THE

                          WESTERN DISTRICT OF TENNESSEE

                                  ORDER OF PRODUCTION
                                                               NO:
                                                                        1:17-cv-1159-STA-egb
                                                               USA      David Lynn Jordan
                                                               v.

                                                               AD       Prosequendum
                                                                FOR:    Status Conference
 TO:     Warden
         Riverbend Maximum Security Institution
         7475 Cockrill Bend Industrial Blvd.
         Nashville, TN 37209

 YOU ARE HEREBY COMMANDED to have the person of David Lynn Jordan, #411510, by

you restrained of his liberty, as it is said, by whatsoever names detained, together with the day and

cause of his being taken and detained, before the Honorable S. Thomas Anderson, U. S. District

Court Judge, for the Western District of Tennessee, at the room of said Court, in the City of

Jackson, Tennessee, at 9:30 a.m. on the 13th day of June, 2019, then and there to do, submit to,

and receive whatsoever the said Judge shall then and there determine in that behalf; and have you

then and there this writ; further, to hold him in federal custody until disposition of this case and to

produce him for such other appearances as this court may direct.

       ENTERED this the 3rd day of June, 2019.



                                                       s/ S. THOMAS ANDERSON
                                                       CHIEF UNITED STATES DISTRICT JUDGE
